Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of Evolucia Inc. (the “Company”) of our report dated April 15, 2013, with respect to the financial statements which appear in the Annual Report on Form 10-K of the Company for the year ended December 31, 2012, filed with the Securities and Exchange Commission, and to all references to our Firm included in this Registration Statement. /s/ Kingery & Crouse, P.A. Tampa, Florida April 18, 2013
